NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with Fed. R. App. P. 32.1




                    United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604
                                Submitted November 30, 2010*
                                 Decided December 21, 2010


                                              Before

                               FRANK H. EASTERBROOK, Chief Judge

                               RICHARD A. POSNER, Circuit Judge

                               DIANE P. WOOD, Circuit Judge


No. 09-3720                                                     Appeal from the United
                                                                States District Court for the
CHERLI MONTGOMERY,                                              Northern District of Illinois,
      Plaintiff-Appellant,                                      Eastern Division.
               v.
                                                                No. 07 C 4433
PATRICK R. DONAHOE, Postmaster General,                         Elaine E. Bucklo, Judge.
      Defendant-Appellee.


                                               Order

   The Postal Service fired Cherli Montgomery in 2006. An arbitrator later reinstated
her without back pay. In this suit under Title VII of the Civil Rights Act of 1964, 42
U.S.C. §2000e et seq., Montgomery seeks to obtain that back pay. The district court,
however, granted summary judgment in favor of the Postal Service. 661 F. Supp. 2d 983
(N.D. Ill. 2009).

   Montgomery worked at a facility that handles registered mail. Among the workers’
duties is securing bags of registered mail dispatched to local post offices. Montgomery’s
superiors instructed her to secure the bags with locks, unless the station to which the


    * After examining the briefs and the record, we have concluded that oral argument is unnecessary.
See Fed. R. App. P. 34(a); Cir. R. 34(f).
No. 09-3720                                                                           Page 2


mail was headed lacked the keys needed to open them; then Montgomery was to secure
the bags with tin seals. Montgomery refused to follow this order, believing it to be a de-
viation from regulations. Despite progressive discipline (such as increasingly long sus-
pensions) for disobedience, she continued securing the bags with tin seals. When disci-
pline proved to be ineffectual, Montgomery was fired. The arbitrator agreed with
Montgomery that the managers’ instructions had been mistaken but also concluded that
Montgomery’s duty was to comply and protest within the hierarchy. This led to the ar-
bitrator’s split decision: reinstatement because Montgomery was right on the merits, but
no back pay because Montgomery was wrong to disobey instructions.

    Montgomery contends that the real reason for her discharge was either her race or a
prior invocation of her rights under Title VII. In both the district court and this court the
parties debated whether Montgomery established a prima facie case of either race dis-
crimination or retaliation. But the answer to that question does not matter, because the
Postal Service articulated a non-discriminatory (and non-retaliatory) explanation for the
discharge: Montgomery’s enduring defiance of a superior’s orders. Once the employer
articulates a valid reason for action, the employee must demonstrate that this reason is a
pretext for discrimination (or retaliation). Texas Department of Community Affairs v. Bur-
dine, 450 U.S. 248 (1981); see also St. Mary’s Honor Center v. Hicks, 509 U.S. 502 (1993);
Reeves v. Sanderson Plumbing Products, Inc., 530 U.S. 133 (2000).

    Montgomery has not carried that burden. She concedes the insubordination. The ar-
bitrator concluded that this was the employer’s actual reason for discharging her (which
is why Montgomery did not receive back pay); and Montgomery has not identified any
other worker who flatly refused to follow instructions, yet was not fired. No reasonable
jury could find that the employer’s explanation was pretextual, so the judgment of the
district court is

                                                                                  AFFIRMED.